Title: To Benjamin Franklin from Jean de Neufville & fils, 10 December 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Sir
Amsterdam 10th. Decr. 1781
We now beg leave to Confirm to your Excellency What we had the honor of writing you last post, to Which we can have nothing to add on our part and of course can only keep your Excellency informed of the progressive Steps that are daily taken towards bringing the Affair in Question to a final Issue to your Satisfaction, which will not be less so to us, as our Views perfectly coincide with yours in the main object aimed at.
Not to tire your Excellency with the needless perusal of the letters Wrote (on the occasion) we will inform you of the Substance of those that Contain any Matter relative to the business and briefly inform your Excy. that agreable to your & Mr. Adams Wishes, we have apply’d to Messrs. Van Arp & Co. Ship’s husbds. of the Aurora & Liberty to make some demand for the pretended Damages and the said Gentlemen after Excusing themselves on their Situation, Which does not admit of their acting with that disinterestedness they would was their Interest alone Concernd therein, but that of the other Owners being entrusted to their Charge. They therefore demanded f. 60,000 Which sum his Excellcy. Mr. Adams says he Should think too Much, was he even of Opinion the owners were entitled to any damages. And we Cannot but agree in opinion with His Excellency the demand made by the Ships husband too great and approve so much of his last resolution of having it Settled by Arbitration that we have told his Excellency we Should for our part not wish to name any one of the Arbitrators, but Should be Satisfied With those His Excellency should name, and Abide by their resolves, Which alone will persuade you of the reality of those Assurances we have given of making our Interest give way in this Instance to that of the United States; with equal Sincerity and Truth We are with all respect Your Excellency’s Most Obed. Hble Servts.
John DE Neufville & Son
His Excellency B Franklin
